DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks and amendments filed on 05/18/2021 have been fully considered.
Applicant requests withdrawal of the rejections under 35 USC § 112 set forth in the previous office action.
The rejections under 35 USC § 112 set forth in the previous office action have been withdrawn due to the present claim amendments.
Applicant requests the foreign references listed in the IDS filed on 07/19/2019 be considered.
	The foreign references listed in the IDS filed on 07/19/2019 have been considered due to the presently filed English translated abstracts. An updated IDS has been attached to this office action.
Regarding arguments directed to the outstanding rejections over prior art, applicant first argues that Buit fails to disclose the claim 1 limitations of “said pressed natural fiber composite element forms a natural fiber surface having a structure of individual natural fibers” nor “…a protective varnish layer applied to the fiber surface so that the natural fibers are surrounded by varnish to an extent that leaves optical and haptic properties of the natural fiber structure unaffected and retaining a tactile perceptibility of the fibers upon touch.” This is not found persuasive for the following reasons: 
The previous grounds of rejection under 35 USC 102 have been withdrawn due to the present claim amendments. A new grounds of rejection under 35 USC 103 has been made below. The new grounds of rejection does not rely on Buit to teach wherein a protective varnish layer is applied to the fiber surface so that the natural fibers are surrounded by 
Buit teaches a trim component comprising a pressed natural composite element having at least one visible side perceptible from the interior space of the passenger transport vehicle, said pressed natural fiber composite element forms a natural fiber surface with a structure of individual natural fibers (Abstract, Par. 0001-0004, 0018, 0020, 0024) as stated in the grounds of rejection below. Buit specifically discloses wherein the interior part comprises natural fibers, and therefore a natural fiber surface with a structure of individual natural fibers. Francke’s teachings are then applied to establish that it is well known and well within the abilities of those skilled in the art to apply protective varnishes to fiber layer surfaces (such as Buit’s trim component natural composite fiber surface) that allow fiber texture to remain perceptible to touch, that provide protection from damage, and that provide protection from moisture (Francke, Par. 0018). Therefore, Buit in view of Francke is considered to establish a prima facie case of obviousness over the newly amended claims.
Secondly, applicant argues that Francke does not teach natural fibers that are constructed in the form of needle non-woven fabric, or a woven fabric or a unidirectional layer. This is not found persuasive for the following reason:
Francke teaches a trim component (Francke, abstract, Par. 0002) comprising a protective varnish and natural fibers, wherein the natural fibers are constructed in the form of a woven fabric (Francke, Par. 0004, 0012-0014, 0018, and 0021). Specific reference to paragraph 0004 of Francke is noted, wherein Francke teaches a covering layer that comprises natural fibers. Further, Francke paragraph 0014 is also specifically noted, wherein Francke teaches woven fabric, knitted fabric or noncrimp fabric.” Francke teaches natural fibers that are constructed in the form of a woven fabric, and therefore, satisfies the claim 4 limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Buit et al. (EP 3260287 A1) in view of Francke (US 20180141502 A1).
Regarding claim 1, Buit teaches a trim component (interior part) for covering an interior space of a passenger transport vehicle (motor vehicle) (Buit, Abstract, Par. 0001-0003, 0020) comprising: a pressed natural fiber composite element having at least one visible side perceptible from the interior space of the passenger transport vehicle, said pressed natural fiber composite element forms a natural fiber surface with a structure of individual natural fibers (Buit, Abstract, Par. 0001-0004, 0018, 0024), and a protective varnish layer (Buit, Par. 0004-0005, and 0017).
	Buit does not specifically disclose an embodiment wherein the protective varnish layer is applied to the natural fiber structured surface so that the natural fibers are surrounded by varnish, to an extent that leaves optical and haptic properties of the natural fiber structure unaffected and retaining a tactile perceptibility of the fibers upon touch.
	Francke teaches a trim component (Francke, abstract, Par. 0002) comprising a natural fiber structure (Francke, Abstract, Par. 0004, and 0012-0014) wherein a protective varnish layer is applied to the natural fiber structured surface so that the natural fibers are surrounded by varnish, to an extent that leaves optical and haptic properties of the natural fiber structure unaffected and retaining a tactile perceptibility of the fibers upon touch (Francke, Par. 0018 and 0021 – see “translucent, preferably transparent” and “remaining perceptible to touch”).
	Since both Buit and Francke are analogous art as they teach a trim component comprising a protective varnish and natural fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Francke to modify Buit and construct the trim component such that the protective varnish layer is applied to the natural fiber structured surface so that the natural fibers are surrounded by varnish, to an extent that leaves optical and haptic properties of the natural fiber structure unaffected and retaining a tactile perceptibility of the fibers upon touch. This would allow protection from damage, protection from moisture, and maintained texture (Francke, Par. 0018).

	Regarding claim 3, modified Buit teaches the trim component according to claim 1, wherein the natural fiber composite element comprises a binding matrix (plastic matrix material) for the natural fibers made of a thermoplastic material or of a thermosetting plastic material (Buit, Par. 0018).
	Regarding claim 4, modified Buit teaches all of the elements of the claimed invention as stated above for claims 1 and 2. Modified Buit further teaches wherein the natural fibers are hemp, jute, sisal, or flax (Buit, Par. 0018).
	Modified Buit does not teach wherein the natural fibers are constructed in the form of a needled or non-needled nonwoven fabric, or a woven fabric, or a unidirectional layer.
	Francke teaches a trim component (Francke, abstract, Par. 0002) comprising a protective varnish and natural fibers, wherein the natural fibers are constructed in the form of a woven fabric (Francke, Par. 0004, 0012-0014, 0018, and 0021).
	Since both Buit and Francke are analogous art as they teach a trim component comprising a protective varnish and natural fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Francke to modify modified Buit and construct modified Buit’s natural fibers as a woven fabric. This would allow for the trim component to have a high-grade, pleasing appearance, and be cost-effective (Francke, Par. 0007-0010, and 0014-0015).
	Regarding claim 12, modified Buit teaches a vehicle for transporting passengers (motor vehicle), said vehicle provided with a trim component (interior part) for covering an interior space of the vehicle (Buit, Abstract, Par. 0001-0003, and 0020). Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of 
	Regarding claim 13, modified Buit teaches the trim component for covering an interior space of a passenger transport vehicle according to claim 3, wherein the thermoplastic material is polypropylene (PP) (Buit, Par. 0025).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782